DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-5, 7-8, 10-13, 15-16, 18-20, 22, 24-27, 29 are pending wherein claims 1, 10, 18, and 24 are in independent form. 
3.	Claims 1, 5, 10, 13, 18, 20, 24, and 27 have been amended. 
4. 	Claims 6, 9, 14, 17, 21, 23, 28, 30 have been canceled. As a result, rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph are withdrawn.
Response to Arguments
5.	Applicant's arguments filed on 05/27/2022 have been fully considered but they are not persuasive. The reasons set forth below.
6.	On page 9 of the remarks, applicant argues, “The Examiner also alleges that Loehr teaches “determining timing for the activation or deactivation based (timing to execute SL grant), at least in part, on an acknowledgement of the MAC-CE (SL grant activating or deactivating SPS configuration in response to SL BSR) and the routing information (relaying/origination of SL BSR).” Office Action, p. 9. The Examiner appears to consider determining timing to execute a SL grant as disclosing determining timing for the activation or deactivation of the resources or the service; however, the Examiner previously cited the SPS configuration as allegedly teaching the service to be activated/deactivated. Accordingly, it is unclear how the Examiner considers “timing to execute [an] SL grant” as disclosing determining timing to activate or deactivate the SPS configuration.”
		In response, examiner respectfully disagrees because:
	Loehr discloses that sidelink resources/grants include SPS resources (Par 0060 ---" In a first embodiment, such as if NR Uu (e.g., a gNB) provides SL resources (e.g., SPS resources) for LTE SL UE mode 3 operations, a new DCI format may be introduced for NR Uu”). Activation of sidelink SPS configuration activates sidelink SPS resources which are a type sidelink resources/grants and therefore, the timing to execute sidelink grant is considered as the timing to use SPS resources because SPS resources are a type of SL grant. Loehr further discloses that sidelink resource allocation information activates a sidelink semi persistent scheduling (SPS) configuration (Par 0084, Par 0091, Par 0097) and the timing offset information is used to determine a time to apply the allocated sidelink resources (Par 0082, Par 0084, Par 0091, Par 0101). As the activation of an SPS configuration is a sidelink resource allocation, the time to apply the allocated sidelink resource/grant (timing offset) is the time to apply the activated SPS configuration. 
		Claim recites to determine “timing for the activation or deactivation based ….”. Claim recites to determine a time for activation or deactivation but does not define what is activated or deactivated. Therefore, if a time is determined for activating or deactivating anything, it meets the claim limitation as long as the time for activation or deactivation is determined based on an acknowledgement of the MAC-CE and the routing information. Loehr teaches to determine timing for the activation or deactivation based (timing to execute SL grant), at least in part, on an acknowledgment of the MAC-CE (SL grant activating or deactivating SPS configuration in response to SL BSR) and the routing information (relaying/origination of SL BSR) (Fig. 4-7, Par 0060-0065, Par 0074-0076, Par 0081-0082).
7.	On page 9 of the remarks, applicant argues, “Moreover, nothing in Loehr teaches or suggests that timing for the SPS configuration activation or deactivation is determined based on anything other than the DCI or RRC signaling. The Examiner appears to cite “relaying/origination of SL BSR” as allegedly disclosing determining timing for the activation or deactivation based on the routing information. However, Loehr doesn’t even contain the words “relaying” or “origination,” let alone that such information is used to determine timing for activation or deactivation of resources or a service. In fact, Loehr is silent regarding activating or deactivating an SPS configuration based on any characteristic of a SL BSR, let alone the origination of the SL BSR.”
		In response, examiner respectfully disagrees because:
	The DCI activating SPS configuration is sent (step 414, Fig. 4) in response to a BSR MAC CE containing SL BSR sent from the UE 404 (Fig. 4, Par 0063-0064). Therefore, the DCI allocating sidelink resources (i.e. activating SPS configuration) in response to the BSR MAC CE is an acknowledgement of the BSR MAC CE (Fig. 4, Par 0063-0064). UE 406 originates a sidelink buffer status report (BSR) and transmits the BSR to UE 404 in step 410 (Fig. 4). The UE 404 relays the BSR from UE 406 in a BSR MAC CE to the gNB 402 in step 412 (Fig. 4). In response to the BSR MAC CE, the gNB transmits a DCI to UE 404 allocating sidelink resources (i.e. activating SPS configuration) for UE 406 in step 414 (Fig. 4). Then UE 404 relays the DCI allocating sidelink resources to UE 406 in step 416 (Fig. 4). After receiving the DCI relayed by UE 404, UE 406 uses the allocated sidelink resources to communicate with UE 408 in steps 418-424 (Fig. 4). Therefore, the time to apply allocated sidelink resources depends upon the routing/relaying of the DCI through UE 404 (Fig. 4, Fig. 6-7, Par 0060-64, Par 0072-0076, Par 0082-0084).
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 1-5, 7-8, 10-13, 15-16, 18-20, 22, 24-27, 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 1 recites the limitation "the MAC-CE" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
		Claims 2-5, 7-8 depend upon claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1.
		Claim 10 recites the limitation "the MAC-CE" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
		Claims 11-13, 15-16 depend upon claim 10 and thereby, are rejected for the reasons discussed above with respect to claim 10.
		Claim 18 recites the limitation "the MAC-CE" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
		Claims 19-20, 22 depend upon claim 18 and thereby, are rejected for the reasons discussed above with respect to claim 18.
		Claim 24 recites the limitation "the MAC-CE" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
		Claims 25-27, 29 depend upon claim 24 and thereby, are rejected for the reasons discussed above with respect to claim 24.









Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-4, 7-8, 10-12, 15-16, 18-19, 22, 24-26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 20200029353 A1, hereinafter referred to as Xu) in view of Loehr et al (US 20200314819 A1, hereinafter referred to as Loehr).
		Re claim 1, Xu teaches a method of wireless communications by a first node (Relay UE, Fig. 3), comprising:
	(i) preparing at least a first medium access control (MAC) control element (CE) (Relayed BSR MAC CE) related to sidelink communications (sidelink BSR) between two user equipments (UEs) (Fig. 3, Fig. 3b, Fig. 4c-4d, Fig. 5a-1, 5a-2, 5b-1, 5b-2, Par 0111, Par 0121-0127, Par 0165-0183);
	(ii) sending the first MAC-CE on at least one of a sidelink or a cellular link (relayed BSR MAC CE is sent to the eNB using UL grant) (Fig. 3, Fig. 3b, Fig. 4c-4d, Fig. 5a-1, 5a-2, 5b-1, 5b-2, Par 0111, Par 0121-0127, Par 0165-0183); and
	(iii) providing routing information for the first MAC-CE (defining BSR MAC CE as a relayed MAC CE, relayed BSR MAC CE including remote UE index indicating the buffer size of each remote UE), wherein content of the routing information depends, at least in part on whether the MAC-CE is sent via the sidelink, the cellular link, or an aggregation of the sidelink and the cellular link (BSR MAC CE as a relayed MAC CE is defined when the relay UE is sending the MAC CE to the eNB using UL grant, relayed BSR MAC CE includes remote UE index of each remote UE when the relay UE is sending the MAC CE to the eNB using UL grant, BSR MAC CE includes destination index when the BSR MAC CE is sent via sidelink) (Fig. 3, Fig. 3b, Fig. 4c-4d, Fig. 5a-1, 5a-2, 5b-1, 5b-2, Par 0111, Par 0121-0127, Par 0165-0183).
		Xu does not explicitly disclose that
	(iv)  the first MAC-CE is designed to activate or deactivate resources or a service; 
	(v) determining timing for the activation or deactivation based, at least in part, on an acknowledgment of the first MAC-CE and the routing information.
		Re components (iv)-(v), Loehr teaches that 
	(iv) the first MAC-CE (BSR MAC CE) is designed to activate or deactivate resources or a service (activating or deactivating SPS configuration; activating/initiating sidelink communication between UE 406 and UE 408, Fig. 4) (Fig. 4, Par 0060-0064, Par 0072-0076, Par 0084, Par 0091, Par 0097);
	(v) determining timing for the activation or deactivation timing to execute SL grant/resources, timing to initiate sidelink communication) based, at least in part, on an acknowledgment of the first MAC-CE (SL grant in a DCI activating or deactivating SPS configuration in response to SL BSR) and the routing information (relaying by UE 404 sidelink BSR to gNB and DCI allocating sidelink resources to UE 406) (Fig. 4-7, Par 0060-0065, Par 0074-0076, Par 0081-0084, Par 0091, Par 0097, Par 0101).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Xu by including the steps that (iv)  the first MAC-CE is designed to activate or deactivate resources or a service; (v) determining timing for the activation or deactivation based, at least in part, on an acknowledgment of the first MAC-CE and the routing information, as taught by Loehr for the purpose of providing time information in a sidelink grant to enable a UE to determine the time to use the sidelink grant, as taught by Loehr (Par 0005).
		Claim 18 recites an apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim1.
		Re claim 2, Xu teaches that the routing information comprises at least one of: a source node, a destination node, or a transit route through one or more nodes (remote UE index, relayed BSR MAC CE) (Fig. 3, Fig. 3b, Fig. 4c-4d, Fig. 5a-1, 5a-2, 5b-1, 5b-2, Par 0111, Par 0121-0127, Par 0165-0183).
		Re claims 3, 11, 19, 25, Xu teaches that the routing information indicates whether traffic sent with the MAC-CE is relayed traffic or traffic originating at the first node (relayed BSR MAC CE) (Fig. 3, Fig. 3b, Fig. 4c-4d, Fig. 5a-1, 5a-2, 5b-1, 5b-2, Par 0111, Par 0121-0127, Par 0165-0183).
		Re claims 4, 12, 26, Xu teaches that routing information is sent with the MAC-CE (defining BSR MAC CE as a relayed MAC CE, relayed BSR MAC CE including remote UE index indicating the buffer size of each remote UE) (Fig. 5a-1, 5a-2, 5b-1, 5b-2, Par 0165-0183).
		Re claims 7, 15, 22, 29, Xu teaches that the MAC-CE originated from a second node (remote UE originates the BSR MAC CE) and the first node is relaying the MAC-CE (Relay UE is relaying the received BSR MAC CE); and the routing information provided by the first node is modified relative to routing information in the MAC-CE as received by the first node (destination index is excluded from the received BSR MAC CE, indication of relayed BSR is included in the MAC CE) (Fig. 3, Fig. 3b, Fig. 4c-4d, Fig. 5a-1, 5a-2, 5b-1, 5b-2, Par 0111, Par 0121-0127, Par 0165-0183).
		Re claims 8, 16, Xu teaches that the MAC-CE indicates at least one of a sidelink timing advance command, a sidelink transmission power control command, a sidelink scheduling request (Sidelink SR, Fig. 7-8), a sidelink buffer status report (sidelink BSR), a sidelink power headroom report, or a recommended bit rate (Fig. 5a-1, 5a-2, 5b-1, 5b-2, Fig. 7-8, Par 0165-0183, Par 0232-0233, Par 0240, Par 0244-0256).
		Re claim 10, Xu teaches a method of wireless communications by a second node (Base station, Fig. 1-3), comprising:
	(i) receiving from a first node (relay UE), on at least one of a sidelink or a cellular link (uplink between relay UE and the base station), at least a first medium access control (MAC) control element (CE) (Relayed BSR MAC CE; relayed SR MAC CE) related to sidelink communications between two user equipments (UEs) (requesting SL grant for sidelink communication) (Fig. 3-5, Fig. 7-8, Par 0111, Par 0121-0127, Par 0165-0183, Par 0231-0234, Par 0238-0242, Par 0244-0263);
	(ii) obtaining routing information for the first MAC-CE (Relayed BSR/SR MAC CE indicating resource request relayed by the relay UE, remote UE index indicating the remote UE associated with the BSR/SR MAC CE) (Fig. 3-5, Fig. 7-8, Par 0111, Par 0121-0127, Par 0165-0183, Par 0231-0234, Par 0238-0242, Par 0244-0263); and
	(iii) processing first MAC-CE based (assigning SL grant to the remote UE based on the BSR associated with the remote UE, Par 0121, Par 0170, Par 0258, Par 0271), at least in part, on the routing information (Relayed BSR/SR MAC CE indicating resource request relayed by the relay UE, remote UE index indicating the remote UE associated with the BSR/SR MAC CE), wherein content of the routing information depends, at least in part on whether the MAC-CE is sent via the sidelink, the cellular link, or an aggregation of the sidelink and the cellular link (BSR/SR MAC CE as a relayed MAC CE is defined when the relay UE is sending the MAC CE to the eNB using UL grant, relayed BSR/SR MAC CE includes remote UE index of each remote UE when the relay UE is sending the MAC CE to the eNB using UL grant, BSR MAC CE includes destination index when the BSR MAC CE is sent via sidelink) (Fig. 3-5, Fig. 7-8, Par 0111, Par 0121-0127, Par 0165-0183, Par 0231-0234, Par 0238-0242, Par 0244-0263).
		Xu does not explicitly disclose that
	(iv)  the first MAC-CE is designed to activate or deactivate resources or a service; 
	(v) determining timing for the activation or deactivation based, at least in part, on an acknowledgment of the first MAC-CE and the routing information.
		Re components (iv)-(v), Loehr teaches that 
	(iv) the first MAC-CE (BSR MAC CE) is designed to activate or deactivate resources or a service (activating or deactivating SPS configuration; activating/initiating sidelink communication between UE 406 and UE 408, Fig. 4) (Fig. 4, Par 0060-0064, Par 0072-0076, Par 0084, Par 0091, Par 0097);
	(v) determining timing for the activation or deactivation timing to execute SL grant/resources, timing to initiate sidelink communication) based, at least in part, on an acknowledgment of the first MAC-CE (SL grant in a DCI activating or deactivating SPS configuration in response to SL BSR) and the routing information (relaying by UE 404 sidelink BSR to gNB and DCI allocating sidelink resources to UE 406) (Fig. 4-7, Par 0060-0065, Par 0074-0076, Par 0081-0084, Par 0091, Par 0097, Par 0101).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Xu by including the steps that (iv)  the first MAC-CE is designed to activate or deactivate resources or a service; (v) determining timing for the activation or deactivation based, at least in part, on an acknowledgment of the first MAC-CE and the routing information, as taught by Loehr for the purpose of providing time information in a sidelink grant to enable a UE to determine the time to use the sidelink grant, as taught by Loehr (Par 0005).
		Claim 24 recites an apparatus performing the steps recited in claim 10 and thereby, is rejected for the reasons discussed above with respect to claim 10.
12.	Claims 5, 13, 20, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Loehr as applied to claims 1, 10, 18, and 25 above and further in view of Huang et al (US 20200267597 A1, hereinafter referred to as Huang).
		Re claims 5, 13, 20, 27, Xu does not explicitly disclose that the first MAC-CE is included in a transport block (TB) sent via the aggregation of the sidelink and the cellular link.
		Huang teaches that the first MAC-CE is included in a transport block (TB) sent via the aggregation of the sidelink and the cellular link (aggregating sidelink and cellular link data in a slot) (Par 0183, Par 0186-0187, Par 0190 --- claim recites aggregation of sidelink and cellular link, but does not further define the aggregation (whether aggregation of sidelink and cellular link data or transmitting data using both the sidelink and cellular link) and therefore, the claimed “aggregation of sidelink and cellular link” is interpreted as aggregation of sidelink and cellular link data).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Xu by including the step that the first MAC-CE is included in a transport block (TB) sent via the aggregation of the sidelink and the cellular link, as taught by Huang for the purpose of enabling a device to transmit sidelink and cellular link data simultaneously in a slot “for handling sidelink and uplink hybrid automatic repeat request-acknowledgement (HARQ-ACK) in a wireless communication system”, as taught by Huang (Par 0002, Par 0186).

Relevant Prior Art
		Yin et al (US 20170353819 A1) discloses that a remote UE provides sidelink BSR to a base station via a relay UE and receives sidelink grant from the base station in response to the sidelink BSR (Fig. 7-8, Fig. 11-12, Par 0087-0091). 














Conclusion

		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473